
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



BEIGENE, LTD.

INDEPENDENT DIRECTOR COMPENSATION POLICY


        The purpose of this Independent Director Compensation Policy (this
"Policy") of BeiGene, Ltd. (the "Company") is to provide a total compensation
package that enables the Company to attract and retain, on a long-term basis,
high-caliber directors who meet the general independence requirements under
NASDAQ Rule 5605(a)(2). In furtherance of this purpose, effective as of the date
of approval by the Board of Directors (the "Board") of the Company (the
"Effective Date") of this Policy, all independent directors shall be paid
compensation for services provided to the Company as set forth below:

Cash Retainers



Annual Retainer for Board Membership

       

For general availability and participation in meetings and conference calls of
the Board. No additional compensation for attending individual Board meetings. 

  $ 45,000  

Additional Annual Retainers for Committee Membership and Service as Chairperson

       

Audit Committee Chairperson:

  $ 20,000  

Audit Committee member:

  $ 10,000  

Compensation Committee Chairperson:

  $ 15,000  

Compensation Committee member:

  $ 7,500  

Nominating and Corporate Governance Committee Chairperson:

  $ 10,000  

Nominating and Corporate Governance Committee member

  $ 5,000  

        No additional compensation for attending individual committee meetings.

        All cash retainers will be paid quarterly, in arrears, or upon the
earlier resignation or removal of the independent director. Cash retainers owing
to independent directors shall be annualized, meaning that independent directors
who join the Board during the calendar year, such amounts shall be pro-rated
based on the number of calendar days served by such director.

Equity Retainers

        Upon initial election or appointment to the Board:    An initial equity
grant (the "Initial Grant") in the form of a non-qualified share option to
purchase 260,000 ordinary shares (i.e., 20,000 American Depositary Shares) on
the date of such election or appointment (the "grant date" for the Initial
Grant), which share option shall vest ratably over three years in annual
installments commencing on the first anniversary of the grant date; provided,
that, if not already vested, the Initial Grant shall vest in full on the date of
the third annual meeting of shareholders following the grant date; provided,
however, that all vesting shall cease if the board member resigns from the Board
or otherwise ceases to serve as a director, unless the Board determines that the
circumstances warrant continuation of vesting. For clarity, current independent
directors who have not previously received the Initial Grant shall receive an
Initial Grant upon the adoption of this Plan.

        Annual equity grants:    On the date of the Company's Annual Meeting of
Shareholders (the "Annual Meeting"), each continuing independent member of the
Board who is eligible to receive awards under this Plan and who has served as a
director for the previous six months will receive an annual equity grant (the
"Annual Grant") in the form a non-qualified share option to purchase 169,988
ordinary shares (i.e., 13,076 American Depositary Shares) on the date of the
Annual Meeting (the "grant date" for the Annual Grant), which share option shall
vest in full (i.e., in a single installment) upon the earlier to occur of the
first anniversary of the date of grant or the date of the next Annual Meeting;
provided, however, that all vesting shall cease if the director resigns from the
Board or

--------------------------------------------------------------------------------



otherwise ceases to serve as a director, unless the Board determines that the
circumstances warrant continuation of vesting.

        All of the foregoing option grants will have an exercise price equal to
the fair market value of a share of Company's American Depositary Shares on the
NASDAQ Stock Market, as converted to a per ordinary share basis, on the date of
grant. Additionally, all of the foregoing option grants shall be subject to the
terms of the 2016 Share Option and Incentive Plan.

Expenses

        The Company shall reimburse all reasonable out-of-pocket expenses
incurred by independent directors in attending Board and committee meetings.

ADOPTED: November 16, 2016
EFFECTIVE: November 16, 2016

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



BEIGENE, LTD. INDEPENDENT DIRECTOR COMPENSATION POLICY
